Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-14, as originally filed, are currently pending and have been considered below.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 recites “routing the interaction to the second chat bot”, however claim 7 also recites the change indicates the second chat bot is not best match, therefore routing limitation should be amended to routing the interaction to other chat bot .  Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, Claims 1-5, 12-14 are directed to a system,  claims 6-11are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 6 and 12 recite methods that analyzing a plurality of dimensions of historical interactions associated with a profile of the customer to obtain one or more differentiators for the interaction; comparing the one or more differentiators against the differentiators; selecting the first best match; and routing the interaction for handling (Claim 1); monitoring the interaction for changes, comparing the one or more differentiators, selecting a second best match, routing the interaction (Claim 6) and determining that the first does not meet performance threshold; creating a notification (Claim 12)
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a processor, a memory, chat bot), the claims are directed to routing an interaction with a customer  within a contact center. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and routing the interaction. In particular, the claims only recites the additional element – a processor, memory, chat bot. The processor, memory, chat bot are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a a processor, memory, chat bot merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-5, 7-11, and 13-14 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 6-7 and 12. Claims 2, 8 recites distinct persona associated with agent personality. Claims 3, 9 recites agent personality associated with a cluster of similar agents. Claims 4, 10 recite dimensions include utterances. Claim 19 recites incident is resolved based on historical data. Claim 5, 11, 14 recites dimensions comprise utterances, intent. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; routing the interaction within a contact center. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the processor, memory, chat bot  these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0058] details “ Each computing device 200 includes a CPU 205 and a main memory unit 210. .” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tamblyn (US 9,866,693).

Regarding Claim 1, Tamblyn discloses the system for routing an interaction with a customer to a first chat bot of a plurality of chat bots associated with a contact center environment, based on criteria for automatic handling in the contact center environment (Col 1 lines 55-65 selecting, by the processor, a first automated chat profile based on the information regarding the interaction; routing, by the processor, the request to an automated chat resource associated with the first automated chat profile), comprising:
Tamblyn discloses a processor (Fig 6B #1521 processor); and a memory in communication with the processor (Fig 6B #155 memory), the memory storing instructions that, when executed by the processor, causes the processor to route the interaction to the first chat bot by: 
Tamblyn discloses analyzing a plurality of dimensions of historical interactions associated with a profile of the customer to obtain one or more differentiators for the interaction (Col 1 lines 55-59 receiving, by a processor, a request for interaction from an end user operating an end user device; receiving, by the processor, information from the end user device regarding the interaction, Col 2 lines 3-12 information regarding the communication includes profile of the customer and topic of the communication, Col 18 lines 53-67 the chat automation server 140 may then retrieve or identify personal identifying information that was previously provided by the end user 106 from a database 126. The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business, Col 21 lines 56-60 contextual information (e.g., input received from the end user 106 during the present communication session or past communication sessions, the current step or stage in the present communication session, profile information about the end user 106, etc., Col 15 lines 25-35 based on identification information of the end user 106, previous communication history (e.g., with the business 104 or on a third party platform such as a social networking website) of the end user and/or the purpose or topic for the communication (differentiators), the default chat bot 202a may select a particular chat bot ); 
Tamblyn discloses comparing the one or more differentiators against the differentiators associated with each chat bot of the plurality of chat bots (Col 12 lines 2-29  The profile of a particular chat bot may be used to select a chat bot with expertise for helping a customer on a particular subject control, for example, how the chat bot communicates with a particular customer. Engaging chat bots with profiles that are catered to specific types of end users 106 may allow more effective communication with such users.  The chat bots may be configured to utilize different dialects or slang, or may have different personality traits or characteristics. The chat automation server 140 may also host a default chat bot that may be invoked at a beginning of a chat conversation if there is insufficient information about the customer to invoke a more specialized chat bot. Col 12 lines 32-41, 45-49 a chat bot profile may be selected based on information learned from publicly available information (e.g., social media information) about a user., Col 15 lines 25-45 the default chat bot 202a may select a particular chat bot 202b having a profile that is deemed to be compatible with the profile of the end user); 
Tamblyn discloses selecting the first chat bot that is a best match from the plurality of chat bots (Col 15 lines 25-45  the default chat bot 202a may select a particular chat bot 202b having a suitable vocabulary or diction based on the background or age of the end user 106, and a suitable specialization to appropriately or effectively handle the purpose of the communication. Profile and/or personality matching may also be subject to learning by the chat automation system, Fig 4 # 410 select chat automation profile ) ; and 
Tamblyn discloses routing the interaction to the first chat bot for handling (Col 15 lines 65-67  the particular chat bot 202b selected by the default chat bot 202a may have various conversation paths or scripts that it may follow based on, for example, the customer intent, Col 16 lines 1-5.


Regarding Claim 6. Tamblyn discloses the method for routing an interaction to a chat bot from a plurality of chat bots based on criteria for automatic handling in a contact center environment(Col 1 lines 55-65 selecting, by the processor, a first automated chat profile based on the information regarding the interaction; routing, by the processor, the request to an automated chat resource associated with the first automated chat profile),, comprising:
Tamblyn discloses analyzing a plurality of dimensions of historical interactions associated with a profile of the customer to obtain one or more differentiators for the interaction(Col 1 lines 55-59 receiving, by a processor, a request for interaction from an end user operating an end user device; receiving, by the processor, information from the end user device regarding the interaction, Col 2 lines 3-12 information regarding the communication includes profile of the customer and topic of the communication, Col 18 lines 53-67 the chat automation server 140 may then retrieve or identify personal identifying information that was previously provided by the end user 106 from a database 126. The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business, Col 21 lines 56-60 contextual information (e.g., input received from the end user 106 during the present communication session or past communication sessions, the current step or stage in the present communication session, profile information about the end user 106, etc., Col 15 lines 25-35 based on identification information of the end user 106, previous communication history (e.g., with the business 104 or on a third party platform such as a social networking website) of the end user and/or the purpose or topic for the communication (differentiators), the default chat bot 202a may select a particular chat bot ); 
Tamblyn discloses comparing the one or more differentiators against the differentiators associated with each chat bot of the plurality of chat bots (Col 12 lines 2-29  The profile of a particular chat bot may be used to select a chat bot with expertise for helping a customer on a particular subject control, for example, how the chat bot communicates with a particular customer. Engaging chat bots with profiles that are catered to specific types of end users 106 may allow more effective communication with such users.  The chat bots may be configured to utilize different dialects or slang, or may have different personality traits or characteristics. The chat automation server 140 may also host a default chat bot that may be invoked at a beginning of a chat conversation if there is insufficient information about the customer to invoke a more specialized chat bot. Col 12 lines 32-41, 45-49 a chat bot profile may be selected based on information learned from publicly available information (e.g., social media information) about a user., Col 15 lines 25-45 the default chat bot 202a may select a particular chat bot 202b having a profile that is deemed to be compatible with the profile of the end user;
Tamblyn discloses selecting a first chat bot that is a best match from the plurality of chat bots (Col 15 lines 25-45  the default chat bot 202a may select a particular chat bot 202b having a suitable vocabulary or diction based on the background or age of the end user 106, and a suitable specialization to appropriately or effectively handle the purpose of the communication. Profile and/or personality matching may also be subject to learning by the chat automation system, Fig 4 # 410 select chat automation profile ) ;
Tamblyn discloses routing the interaction to the first chat bot for handling(Col 15 lines 65-67  the particular chat bot 202b selected by the default chat bot 202a may have various conversation paths or scripts that it may follow based on, for example, the customer intent, Col 16 lines 1-5;
Tamblyn discloses monitoring the interaction for changes, wherein the changes indicate the first chat bot is not a best match (Col 20 lines 37-56 During the chat communication session, the chat automation server 140 may monitor, at operation 414, the chat communication conversation (e.g., the input received from the end user 106) for various trigger events, and calculate and/or modify the confidence level that the selected chat bot is appropriately handling the chat communication session., Col 20 lines 65-67, Col 21 lines 1-2, 10-17 the chat automation server 140 may determine, for example, based on input received from the end user 106, that the initially-selected communication path was incorrect, and the chat automation server 140 should have selected a different communication path.);
Tamblyn discloses comparing the one or more differentiators against the differentiators associated with each chat bot of the plurality of chat bots (Col 21 lines 9-20 the chat automation server 140 may determine that the chat automation profile that was initially selected does not correspond well to the particular end user 106. For example, the selected chat automation profile may be configured to utilize slang or diction that is typically spoken by younger people, but the end user 106 may be confused by or not understand certain phrases utilized by the chat automation profile. Accordingly, the chat automation server 140 may select a different chat automation profile to continue with the chat communication);
Tamblyn discloses selecting a second chat bot that is a best match from the plurality of chat bots (Col 21 lines 10-20 the chat automation server 140 may select a different chat automation profile to continue with the chat communication. Multiple chat bots may be silently (from the perspective of the end user) executing concurrently with an active chat bot communicating with the end user, which may facilitate an easier transition to a new chat bot profile.); and
Tamblyn discloses routing the interaction to the second chat bot for handling (Col 20 lines 60-64 In response to determining that the confidence level is below the threshold level, the chat automation server 140 may proceed, at operation 418, to route the communication to a new or different communication path, a new or different chat automation profile.)

Regarding Claims 5, 11, Tamblyn discloses the system of claim 1, method of claim 6 
Tamblyn teaches wherein the plurality of dimensions comprises one or more of: utterances, intents (Col 15 lines 65-67 the particular chat bot 202b selected by the default chat bot 202a may have various conversation paths or scripts that it may follow based on, for example, the customer intent, Col 16 lines 1-2, and customer responses (Col 12 lines 60-65 different chat bots 202 may be configured to learn from each other, in addition to learning based on user feedback or agent feedback.)

Regarding Claim 7. Tamblyn discloses the method of claim 6, wherein the method further comprises:
Tamblyn discloses continuing to monitor the interaction for changes, wherein the changes indicate the second chat bot is not a best match(Col 20 lines 37-56 During the chat communication session, the chat automation server 140 may monitor, at operation 414, the chat communication conversation (e.g., the input received from the end user 106) for various trigger events, and calculate and/or modify the confidence level that the selected chat bot is appropriately handling the chat communication session., Col 20 lines 65-67, Col 21 lines 1-2, 10-17 the chat automation server 140 may determine, for example, based on input received from the end user 106, that the initially-selected communication path was incorrect, and the chat automation server 140 should have selected a different communication path., Col 17 lines 59-63 monitoring an ongoing chat communication along with additional contextual information, the chat bot may be redirected to a new path or communication topic);
Tamblyn discloses comparing the one or more differentiators against the differentiators associated with each chat bot of the plurality of chat bots(Col 21 lines 9-20 the chat automation server 140 may determine that the chat automation profile that was initially selected does not correspond well to the particular end user 106. For example, the selected chat automation profile may be configured to utilize slang or diction that is typically spoken by younger people, but the end user 106 may be confused by or not understand certain phrases utilized by the chat automation profile. Accordingly, the chat automation server 140 may select a different chat automation profile to continue with the chat communication);;
Tamblyn discloses selecting an other chat bot that is a best match from the plurality of chat bots(Col 21 lines 10-20 the chat automation server 140 may select a different chat automation profile to continue with the chat communication. Multiple chat bots may be silently (from the perspective of the end user) executing concurrently with an active chat bot communicating with the end user, which may facilitate an easier transition to a new chat bot profile.); and
Tamblyn discloses routing the interaction to the second chat bot for handling (Col 20 lines 60-64 In response to determining that the confidence level is below the threshold level, the chat automation server 140 may proceed, at operation 418, to route the communication to a new or different communication path, a new or different chat automation profile.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn (US 9,866,693) as applied to claims 1 and 6, further in view of Mazza et al. (US 10,498,898 B2)

Regarding Claims 2 and 8. The system of claim 1 and method of claim 6, 
Tamblyn teaches wherein each of the plurality of chat bots has a distinct persona constructed from a plurality of dimensions associated with user (Col 12 lines 10-22  the chat bots may be configured to utilize different dialects or slang, or may have different personality traits or characteristics. For example, the vocabulary of the different chat bots may be tailored to use the slang or diction of young people, elder people, people in a certain region of the country, and/or people having a certain language or ethnic background., Col 9 line 37-42 agent profile, Col 21 lines 33-37 the chat automation server 140 may route the chat communication to a live agent that has a corresponding (e.g., the same or similar) profile as the chat bot profile selected to handle the automated chat communication.). However, Tamblyn does not specifically teach agent personalities in the contact center environment.
Maaza teaches chatbot constructed from agent personalities in the contact center environment (Col 7 lines 49-56 The sample dialogue data may include transcripts of previous chat conversations between customers and human agents of the contact center, thereby allowing embodiments of the present invention to, in the automatic case, automatically generate chatbots that reflect the variety of interactions encountered by the contact center of the enterprise., Col 28 lines 60-62 generating chatbots that are customized for a particular business environment based on sample dialogue data from the business environment. Col 21 lines 33-37 the chat automation server 140 may route the chat communication to a live agent that has a corresponding (e.g., the same or similar) profile as the chat bot profile selected to handle the automated chat communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included chatbot constructed from agent personalities in the contact center environment, as disclosed by Mazza in the system disclosed by Tamblyn, for the motivation of providing a method of generating chatbots that are customized for a particular business environment based on sample dialogue data from the business environment (Col 28 lines 60-62 Mazza)


Regarding Claims 3 and 9. The system of claim 2 and method of claim 8,
Tamblyn teaches wherein an agent is associated with a cluster of similar agents for the contact center environment. (Col 8 lines 19-24 The selection of an appropriate agent for routing an inbound interaction may be based, for example, on a routing strategy employed by the routing server 124, and further based on information about agent availability, skills (clusters of similar agents), and other routing parameters provided, for example, by a statistics server 132., Col 9 line 37-42 agent profile, Col 21 lines 33-37 the chat automation server 140 may route the chat communication to a live agent that has a corresponding (e.g., the same or similar) profile as the chat bot profile selected to handle the automated chat communication. ). Tamblyn does not specifically teach about agent personality
Maaza teaches agent personalities in the contact center environment (Col 7 lines 49-56 The sample dialogue data may include transcripts of previous chat conversations between customers and human agents of the contact center, thereby allowing embodiments of the present invention to, in the automatic case, automatically generate chatbots that reflect the variety of interactions encountered by the contact center of the enterprise., Col 28 lines 60-62 generating chatbots that are customized for a particular business environment based on sample dialogue data from the business environment. Col 21 lines 33-37 the chat automation server 140 may route the chat communication to a live agent that has a corresponding (e.g., the same or similar) profile (agent personalities) as the chat bot profile selected to handle the automated chat communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included agent personality in the contact center environment, as disclosed by Mazza in the system disclosed by Tamblyn, for the motivation of providing a method of generating chatbots that are customized for a particular business environment based on sample dialogue data from the business environment (Col 28 lines 60-62 Mazza)

Regarding Claims 4 and 10. The system of claim 2 and method of claim 8,
Tamblyn teaches wherein the plurality of dimensions comprises one or more of: utterances for training a bot’s recognition, intents a bot supports , and responses an agent provides (Col 12 lines 60-65 different chat bots 202 may be configured to learn from each other, in addition to learning based on user feedback or agent feedback. 


3. Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn (US 9,866,693) in view of Abraham (US 2018/0376002A1), further in view of D’Agostino et al. (US 2020/0099633 A1)

Regarding Claim 12,  Tamblyn discloses the system for routing an interaction with a customer to a first chat bot of a plurality of chat bots associated with a contact center environment, wherein, it is identified that a first chat bot does not meet a threshold for routing and a new chat bot is needed, based on criteria for automatic handling in the contact center environment (Col 1 lines 55-65 selecting, by the processor, a first automated chat profile based on the information regarding the interaction; routing, by the processor, the request to an automated chat resource associated with the first automated chat profile, Col 20 lines 36-67), comprising: 
Tamblyn discloses a processor (Fig 6B #1521 processor); and a memory in communication with the processor (Fig 6B #155 memory), the memory storing instructions that, when executed by the processor, causes the processor to route the interaction to the first chat bot by: 
Tamblyn discloses analyzing a plurality of dimensions of historical interactions associated with a profile of the customer to obtain one or more differentiators for the interaction (Col 1 lines 55-59 receiving, by a processor, a request for interaction from an end user operating an end user device; receiving, by the processor, information from the end user device regarding the interaction, Col 2 lines 3-12 information regarding the communication includes profile of the customer and topic of the communication, Col 18 lines 53-67 the chat automation server 140 may then retrieve or identify personal identifying information that was previously provided by the end user 106 from a database 126. The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business, Col 21 lines 56-60 contextual information (e.g., input received from the end user 106 during the present communication session or past communication sessions, the current step or stage in the present communication session, profile information about the end user 106, etc., Col 15 lines 25-35 based on identification information of the end user 106, previous communication history (e.g., with the business 104 or on a third party platform such as a social networking website) of the end user and/or the purpose or topic for the communication (differentiators), the default chat bot 202a may select a particular chat bot ); 
Tamblyn discloses comparing the one or more differentiators against the differentiators associated with each chat bot of the plurality of chat bots (Col 12 lines 2-29  The profile of a particular chat bot may be used to select a chat bot with expertise for helping a customer on a particular subject control, for example, how the chat bot communicates with a particular customer. Engaging chat bots with profiles that are catered to specific types of end users 106 may allow more effective communication with such users.  The chat bots may be configured to utilize different dialects or slang, or may have different personality traits or characteristics. The chat automation server 140 may also host a default chat bot that may be invoked at a beginning of a chat conversation if there is insufficient information about the customer to invoke a more specialized chat bot. Col 12 lines 32-41, 45-49 a chat bot profile may be selected based on information learned from publicly available information (e.g., social media information) about a user., Col 15 lines 25-45 the default chat bot 202a may select a particular chat bot 202b having a profile that is deemed to be compatible with the profile of the end user; 
Tamblyn discloses selecting the first chat bot that is a best match from the plurality of chat bots (Col 15 lines 25-45  the default chat bot 202a may select a particular chat bot 202b having a suitable vocabulary or diction based on the background or age of the end user 106, and a suitable specialization to appropriately or effectively handle the purpose of the communication. Profile and/or personality matching may also be subject to learning by the chat automation system, Fig 4 # 410 select chat automation profile, Col 20 lines 7-15); 
Tamblyn discloses determining that the first chat bot does not meet a performance threshold for the differentiators (Col 20 lines 37-60, 65-67 the chat automation server 140 may monitor, at operation 414, the chat communication conversation (e.g., the input received from the end user 106) for various trigger events, and calculate and/or modify the confidence level that the selected chat bot is appropriately handling the chat communication session. At operation 416, the chat automation server 140 determines whether or not the confidence level falls below a threshold level (e.g., a predetermined threshold level). The chat automation server 140 may determine, for example, based on input received from the end user 106, that the initially-selected communication path was incorrect, Col 21 lines 9-18 the chat automation server 140 may determine that the chat automation profile that was initially selected does not correspond well to the particular end user 106. For example, the selected chat automation profile may be configured to utilize slang or diction that is typically spoken by younger people, but the end user 106 may be confused by or not understand certain phrases utilized by the chat automation profile.). However, Tamblyn does not specifically teach compared to a similar persona of agents in the contact center environment; 
Abraham teaches bots performance compared to a similar persona of agents in the contact center environment ([0031]  metrics of a personalized conversation bot’s performance within the conversation, [0033] the human agent's performance, such as (but not limited to) “success” metrics (e.g., close rate, customer satisfaction ratings, closed deal value, etc.), availability, subject matter expertise (e.g., regarding products, features, markets, competitors, etc.), and schedule, [0068]  analyzes (414) the conversations between a personalized conversation bot and a human contact, the process can also determine (416) whether to transition the conversation to a human agent, based on various characteristics of the conversation, including (but not limited to) a calculated level of interest, availability of a human agent, an emotional state of the contact (e.g., a level of frustration), progress of a conversation through a specified set of milestones, an inability of the personalized conversation bot to answer a question posed by the contact or to generate a specific response to one or more statements made by the contact (performance threshold), and/or the generation of an answer by a personalized conversation bot that would constitute a loop within the conversation., [0069]); Abraham teaches creating a notification ([0069] notifications to alert the manager when a conversation is approaching a transition point (e.g., a willingness to transact, interest in a particular product, a question that cannot be handled by the conversation bot, a detected loop in the conversation, etc.). The manager can then monitor the call and determine whether to transfer the call, determine to whom to transfer the call, and transfer the call to a human agent. The manager can cause the conversation bot to then transition the call to a human agent based on their expertise, or transfer the call to the human agent associated with the conversation bot so that the human agent can seamlessly take over the conversation without interrupting the flow of the conversation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included bots performance compared to a similar persona of agents in the contact center environment , as disclosed by Abraham in the system disclosed by Tamblyn, for the motivation of providing a method of transition the call to a human agent based on their expertise, or transfer the call to the human agent associated with the conversation bot so that the human agent can seamlessly take over the conversation without interrupting the flow of the conversation. ([0069] Abraham)
Tamblyn discloses determine that a new chat bot is needed (Col 21 lines 16-20 the chat automation server 140 may select a different chat automation profile (new chat bot) to continue with the chat communication.). However, Tamblyn/Abraham does not specifically teach creating a notification that a new chat bot is needed
D’Agostino teaches creating a notification for a new chat bot ([0084] determine second context is different from first context, transmit a second request (notification) to a second bot, the second bot associated with second context, Fig 5 # 518). D’Agostino also teaches comparing the one or more differentiators against the differentiators associated with each chat bot of the plurality of chat bots and selecting chat bot (Fig 1 $ 148 chat bot words/phrases, [0065] intent based chat bot selection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included creating a notification, as disclosed by D’Agostino in the system disclosed by Tamblyn, for the motivation of providing a method of determining a new chat bot based on the intent of request and transmitting the request to the new chat bot ([0084] D’Agostino).


Regarding claim 13,  Tamblyn as modified by Abraham and D’Agostino teaches the system of claim 12, 
Tamblyn doses not specifically teach wherein the notification comprises data on new differentiators needed for the new chat bot to address the new persona.
D’Agostino teaches wherein the notification comprises data on new differentiators needed for the new chat bot to address the new persona ([0084] determine second context is different from first context, transmit a second request (notification) to a second bot, the second bot associated with second context (new differentiators such as social media), Fig 5 # 518)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included data on new differentiators needed for the new chat bot to address the new persona, as disclosed by D’Agostino in the system disclosed by Tamblyn, for the motivation of providing a method of determining a new chat bot based on the intent of request and transmitting the request to the new chat bot ([0084] D’Agostino).

Regarding Claim 14, Tamblyn as modified by Abraham and D’Agostino teaches the system of claim 12, 
Tamblyn teaches wherein the plurality of dimensions comprises one or more of: utterances, intents (Col 15 lines 65-67 the particular chat bot 202b selected by the default chat bot 202a may have various conversation paths or scripts that it may follow based on, for example, the customer intent, Col 16 lines 1-2, and customer responses (Col 12 lines 60-65 different chat bots 202 may be configured to learn from each other, in addition to learning based on user feedback or agent feedback.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parr et al (US 11,223,580) discloses conversational experience to a user having multiple platform devices includes assigning each of a plurality of platform specific artificial conversational entities to at least one of the multiple platform devices using a chatbot integration platform of a particular messaging platform.
Riahi et al. (US9,648,167) discloses an intelligent personalized automated agent for a contact center performing the analyzing of the interaction data between consecutive interactions of the interactions involving the customer and the contact center, and update the analysis results of the profile of the customer.
Kozhaya et al. (US 2019/0347326 A1) discloses scoring/monitoring performance of chatbots based on user interaction and present dialog suggested performance improvements based on scored assessment.
Konig et al. (US 10,839,432) discloses automating interactions with enterprise based on customer intent.
Deegan et al. 9US 11,005,997) discloses automated chatbox transfer to live agent including providing for customer chatbots that detect a customer handoff condition and in response, transferring the customer to a communication session with a live agent.
Abraham (US 2018/0376002) discloses  the extracted interaction information can be used with various methods of machine learning to train a conversation bot to maximize organization objectives, including (but not limited to) managing a contact's mood, optimizing interest levels, and reducing the amount of time required for speaking with a human agent. In several embodiments, the conversation bots are trained using any of a variety of techniques including (but not limited to) training of statistical classifiers, and/or deep learning (e.g. neural network) based classification techniques that may or may not use semantically labelled training data sets. Examples of approaches that can be utilized to train personalized conversation bots that imitate human-human conversations conducted between human agents and contacts 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629